Citation Nr: 0800213	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  98-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1995, 
until his retirement.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

In July 2004, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.  This matter was previously before the 
Board in November 2004 and was remanded for further 
development.  It has now returned to the Board for further 
appellate consideration.


FINDING OF FACT

The competent clinical evidence of record does not establish 
that the veteran's current left inguinal hernia disability is 
related to active service. 


CONCLUSION OF LAW

A left inguinal hernia disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
August 1996, April 2001, and February 2004 letters from the 
RO to the appellant.  These letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, an 
October 2006 letter informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in November 2000.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's available service medical records and reports 
of post-service VA treatment and examination.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim, to include testimony at a Travel Board hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board notes that a 
VA medical opinion has been obtained and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In remanding this matter in November 2004, the Board noted 
that a substantial portion of the veteran's service medical 
records (those dated prior to the 1990's) are not included in 
the claims file.  The Board found that an attempt to obtain 
these records must be made prior to deciding the veteran's 
claim.  Subsequent to the November 2004 Board remand, the 
Appeals Management Center (AMC) sent the veteran a letter, 
dated in February 2005, informing the veteran that additional 
information, to include the veteran's service medical records 
prior to the 1990s and a VA examination thereafter, was 
needed prior to making a decision on his claim.  The veteran 
responded to the February 2005 letter from the AMC and noted 
that he did not seek treatment when he felt inguinal hernia 
pain in service.  The record also contains an e-mail, dated 
in February 2005, reporting that several searches of a VA 
facility were done and that the requested service medical 
records were not located.  The Board further notes a request 
and response regarding the veteran's service medical records, 
in March 2005, that note a micro fiche was found that 
contained a few medical documents on it which were printed 
and mailed.  The documents on the micro fiche included the 
veteran's May 1977 report of medical examination and a May 
1977 report of medical history.  Finally, the Board notes 
that a June 2006 response to a request for the veteran's 
service medical records noted "DPRIS is negative for images 
for this veteran."  Based on the foregoing, the Board finds 
that a remand for further development is not necessary as 
sufficient efforts have been made to obtain the veteran's 
missing service medical records.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (finding that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran). 

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical causation opinions.  Espiritu v. Derwinski, 
2 Vet. 
App. 492, 494-95 (1992).

The veteran seeks entitlement to service connection for a 
left inguinal hernia.  He maintains that he did a lot of 
heavy lifting during service and that he began feeling pain 
in his left inguinal area during service.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a VA 
examiner in July 2006 diagnosed the veteran with left 
inguinal hernia, October/November 1995 status post hernia 
repair with placement of mesh.  The VA examiner noted that 
the disability affects his occupational activities and has a 
varying effect on his activities of daily living.  Based on 
this evidence, the Board finds a current disability and the 
first element of a service connection claim is therefore 
satisfied.

With respect to an in-service incurrence, the veteran's 
clinical enlistment examination in May 1977 showed that the 
veteran's abdomen and viscera (including hernia) were normal.  
At that time, the veteran did not report a hernia.  See May 
1977 report of medical history.  The veteran's available 
service medical records, most from the 1990s, do not reflect 
any complaints or findings related to a hernia.  In fact, the 
veteran stated during the appeal process that there was no 
record of complaint in service and that he did not seek 
treatment in service for any symptoms related to his left 
inguinal hernia.  See February 2005 statement in support of 
his claim.  Nonetheless, the veteran testified that he 
remembered feeling a twinge (in the left groin) while moving 
furniture in service.  (See Transcript "T." at 18.)  He 
also testified that while moving dormitories on special 
detail in service he felt a tug when lifting a couch.  Id.  
The Board finds the veteran's statements regarding his 
reports of experiencing pain in the left groin area during 
service to be credible.   See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Upon clinical evaluation in 
February 1994, his retirement/separation examination from 
service, it was noted that the veteran's abdomen and viscera 
(including hernia) were normal.  The veteran did not report 
any problems regarding a hernia on a February 1994 report of 
medical history.   

Following service, the record reflects the veteran was seen 
for a VA general examination in August 1995.  The VA examiner 
did not provide a diagnosis concerning a hernia or a 
disability comparable therewith.  Upon physical examination, 
a hernia was not found.  A VA consultation record from 
October 1995 shows that the veteran was seen for left lower 
quadrant pain.  A possible diagnosis was left inguinal 
hernia.  Compare October 1995 VA medical certificate (finding 
no hernia).  Despite the October 1995 medical certificate, 
the veteran was later diagnosed with a left inguinal hernia, 
was scheduled for surgery, and had surgery on his left 
inguinal hernia.  See November 1995 VA operation report and 
discharge summary.

The veteran was afforded a VA examination in July 2006 to 
determine the nature and etiology of his left inguinal 
hernia.  After reviewing the claim folder and medical records 
and performing an examination, the VA examiner opined that 
the veteran's left inguinal hernia was not caused by or a 
result of his military service.  The examiner noted, "Per 
Mayolinic.com 'Some hernias have no apparent cause.  But many 
occur as a result of increased pressure within the abdomen, a 
pre-existing weak spot in the abdominal wall or a combination 
of the two.'"  The examiner further noted that evidence 
showing no documentation in the service medical records of 
any complaint/problem related to his left groin prior to 
separating from the military was pertinent in formulating his 
opinion.  The Board places a high probative value on the July 
2006 VA examination report because the claims folder was 
reviewed and a detailed supporting rationale was provided.  
Moreover, there is no competent clinical evidence of record 
linking the veteran's left inguinal hernia disability to 
service.  Based on the foregoing, the Board finds that 
service connection is not warranted for the claimed 
disability.

The veteran has expressed a belief, including in a February 
2005 statement in support of his claim, that his left 
inguinal hernia disability is causally related to his 
service.  The Board notes that the veteran and other persons 
can attest to factual matters of which they had first-hand 
knowledge, e.g., experiencing pain in service and witnessing 
events.  Washington, 19 Vet. App. at 368.  In this regard, 
the Board again notes that it accepts the veteran's 
statements regarding him feeling pain after lifting heavy 
furniture while on active duty to be credible.  However, the 
veteran has not been shown to possess the requisite skills 
necessary to be capable of making medical conclusions.  Thus, 
his statements concerning the etiology of his left inguinal 
hernia do not constitute competent medical evidence and lack 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the probative, competent clinical evidence of 
record does not show a nexus between a current left inguinal 
hernia disability and the veteran's military service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for a left inguinal hernia 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


